COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-299-CV
 
IN
RE MCCURDY & MCCURDY, LLP                                           RELATOR
 
                                               ----------
                                    ORIGINAL
PROCEEDING
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AAgreed
Motion To Dismiss Pursuant To Settlement.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the petition
for writ of mandamus.
Relator shall pay all costs of this original
proceeding, for which let execution issue.
PER CURIAM
PANEL A:  MCCOY, J., CAYCE, C.J.; and DAUPHINOT,
J.  
 
DELIVERED:  October 23, 2006 
 




[1]See Tex. R. App. P. 47.4.